Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 20 September 2022. The amendments to the claims have overcome the art rejection. The 35 USC 112 rejections have been modified in view of the amendments to claim 1. The indicated allowability of claims 5-13, 22 and 23 is withdrawn in view of the amendments to claim 1.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The disclosure is objected to because of the following informalities: Formula I-6 on page 32 of the specification cannot be a compound of formula (I) since I-6  has two X1 groups connected to a CH group and formula I only has one X1 group connected the last group of L and does not contain a CH-2 group. Formula I-7 on page 33 of the specification cannot be a compound of formula (I) since it teaches R2-CO-S-(C2H4O)m-(L)l-X1, but formula (I) does not does not teach Y can be a -S-(C2H4O)m nor does not teach (L)l. Formula (I) teaches (L)n. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-5 and 7-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended to include the proviso that when M1 is divalent Mg, Cu, Zn or Cd, formula (I) includes two X1 groups. Formula (I) as written does not contain two X1 not could it include two X1 groups since there is no place for the second X1 to be connected to the claimed chain. Thus claim 1 is indefinite. Dependent claims 2-5, 7 and 21-23 do not clarify this issues, which means they also include these issues and therefore are indefinite. 
Claims 8-12 produce the nanoparticles of claim 1; the composition of claims 14 and 24; the formulations of claims 15, 19 and 25; the electronic device of claim 16; the optical medium of claims 17 and 20 and the optical device of claim 17 all include the nanoparticles of claim 1 which mean they implicitly include the above proviso. These claims do not clarify the above issues, which means they also include these issues and therefore are indefinite. 
Claim 13 is directed to nanoparticles produced by the method of claim 8. The method of claim 8 produces the nanoparticles of claim 1. Thus claims 1 and 13 are duplicate claims and as such claim 13 has the same issues as claim 1. Therefore, claim 13 is indefinite. Applicant is advised that should claim 1 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 26 is indefinite for the following reasons. First of all, formula I-3 is different from formula (I) in claim 1 since includes two anions of 
    PNG
    media_image1.png
    139
    224
    media_image1.png
    Greyscale
 while formula (I) only has a single unit of R-CO-Y-[-L-]n-X1. In addition, formula I-3 violates the proviso in claim 1 in that it does not contain two X1, or COOM1, groups. Claims formula I-6 is different from formula I in that it has two X1 groups connected to a CH group and formula I only has one X1 group connected the last group of L, which claim 21 teaches is a O- group or a CH2- group. Formulas I-5 and I-7 has the same issue as claim 1 discussed above. Finally, formula I-7 has the formula R2-CO-S-(C2H4O)m-(L)l-X1, but claim 21, from which claim 26 depends, does not teach -(C2H4O)m-(L)l- as a choice for L in formula I. It teaches L can be -(L1)m-(L2)l-, where L2 is -CH2- or -C2H4- and L1 is -CH2OC2H4-, -CH2OCH2O-, CH2OCH2-, -OC2H4-, -OCH2-, -O-,  -CH2- or -C2H4-. 
Claim 27 teaches formula (IV) where variable m in the formula corresponds with the valence of the anion Z. The claims teaches m is 0-50 and is either -2 or -1 depending on the value of l. Thus claim 27 is indefinite since it has two different definitions for m, 0-50 or the valence of anion Z which is required to produce a stoichiometric compound {-2 or -1 depending on the value of l} and the first definition of m=0-50 violates the proviso for formula IV. Furthermore, claim 27 is indefinite since it is unclear what is meant by “the divalent cation is part of two X1 groups in which both of said X1 groups” since formula (I) in this claim only include one X1 group. 
Conclusion
Applicant's amendment necessitated the new grounds of rejection and ground of objection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
10/20/22